Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to amendment
3. 	This office action is in response to an amendment filed on 11/18/2021. The amendment has been entered and considered. 

4. 	Claims 1-4, 6-11, and 14-19 have been amended. Claims 1-20 are now pending in this office action. 

5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). )

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 3, 5-7, 9, 11, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnappa; Nagendra (US 20190087176 A1) in view of BUSJAEGER; Benjamin (US 20180210712 A1).

Regarding independent claim 1, Krishnappa; Nagendra (US 20190087176 A1) teaches, a computing system (Paragraph [0023] Many types of computing systems) …and a configuration object mapping which identifies which applications from the set are associated with each configuration object from among the configuration objects (Paragraph [0064] It will also be appreciated that cloud system 450 may be implemented as a metadata-driven architecture. a software component included in the source code underlying an application may be referred to as a file reference object. Each file reference object may be associated with metadata that is stored in a metadata table. 
and a processor configured to receive configuration content from a central system (Paragraph [0121] Processing unit 1204, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 1200. One or more processors may be included in processing unit 1204), the configuration content comprising an update to a configuration object from among the set of configuration objects of the tenant, identify a subset of applications of the tenant on the host platform which are mapped to the configuration object based on the configuration object mapping (Paragraph [0061] In some implementations, cloud system 450 can include repository 460, cloud manager 470, cloud manager application stack 475, and central server 480. Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the subset of applications of a user/tenant based on the configuration mapping, which is an update to the existing software). Non-limiting examples of update 490 may include bug fixes, added features to an application, added functionality to the application, modified features, modified functionality, deleted features, and/or deleted functionality. Update 490 may be defined (e.g., the code was written) by one or more programmers or, in some cases, update 490 may be automatically created based on one or more rules and/or machine-learning techniques. As new updates are periodically defined, the 
and distribute the update to the configuration object to the mapped subset of applications on the host platform. (Paragraph [0061] Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the subset of applications of a user/tenant based on the configuration mapping) Repository 460 can include one or more storage systems for storing the deployment packages of incoming applications that are being exported from local systems to cloud system 450 (i.e., distributing the update to the subset of applications on the host platform). For example, a deployment package may be serialized version of an application that is exportable across systems. Cloud manager 470 can be one or more applications, systems or engines that are configured to manage one or more aspects of cloud manager application stack 475). 
Krishnappa et al fails to explicitly teach, comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …
BUSJAEGER; Benjamin (US 20180210712 A1) teaches, (Paragraph [0034] Referring to FIG. 1, the computing system 102) comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …(Paragraph [0096] Application platform 918 includes an application setup mechanism 1038 that supports application developers' creation and management of applications, which may be saved as metadata into tenant data storage 922 by save routines 1036 for execution by subscribers as tenant process spaces 1004 managed by 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al by providing comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …, as taught by BUSJAEGER et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by doing it is beneficial to develop techniques to make the development process more efficient as taught by BUSJAEGER et al (Paragraph [0004]). 

Regarding dependent claim 3, Krishnappa et al and BUSJAEGER et al teach, the computing system of claim 1. 
Krishnappa et al further teaches, wherein the configuration content of the configuration object comprises a delta of configuration content with respect to previously stored configuration content of the object (Paragraph [0071] Application environment 530 can be configured to compare current instance 500 

Regarding dependent claim 5, Krishnappa et al and BUSJAEGER et al teach, the computing system of claim 1. 
Krishnappa et al further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform. (Paragraph [0064], [0065] the metadata of a file reference object may include an internal version identifier of the file reference object (i.e., the configuration object mapping is stored on a local database). The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object. If a new version of the file reference object is created (e.g., if the file reference object is modified or updated), then the new version of the file reference object may be associated with a new internal version number).
BUSJAEGER et al also further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform (Paragraph [0055] Initially, an entire version of the source code and a corresponding version of the binary code may be stored in the local repository 295. This may be based on the developer, for example, downloading the source code and binary code for the first time. For some embodiments, the difference determination module 505 

Regarding dependent claim 6, Krishnappa et al and BUSJAEGER et al teach, the computing system of claim 1. 
Krishnappa et al further teaches, wherein the processor is further configured to extract an identifier of the configuration object from the application and store the extracted identifier of the configuration object in a file, in response to the application being deployed on the host platform (Paragraph [0067] FIG. 5 is a block diagram illustrating a process flow for automatically updating a multi-tier application stack. Periodically updates to a multi-tier application stack can be stored in central server 480. Application environment 530 can include a repository 460 that is configured to retrieve and store the updates (e.g., update 490) from central server 480 (i.e., extracting the configuration object from the application and storing in a file). Also see Paragraph [0008] for clarity, a file reference object may have an identifier that is stored in a metadata table for future reference and extraction. As another example, a binary change to a code, file, or script (e.g., a change in a java file, such as a Java Archive (JAR) file) can be added to the metadata of the code, file, or script as a file reference object (i.e., extracting the configuration object from the application and storing in a file in response to the application being deployed)).
wherein the processor is further configured to extract an identifier of the configuration object from the application and store the extracted identifier of the configuration object in a file, in response to the application being deployed on the host platform (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding dependent claim 7, Krishnappa et al and BUSJAEGER et al teach, the computing system of claim 6. 
BUSJAEGER et al further teaches, wherein the processor is further configured to transmit the file including the identifier of the configuration object of the application to the central system (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding independent claim 9, Krishnappa; Nagendra (US 20190087176 A1) teaches, a method comprising: …and a configuration object mapping which identifies which applications from the set are associated with each configuration object from among the configuration objects (Paragraph [0064] It will also be appreciated that cloud system 450 may be implemented as a metadata-driven 
receiving, via a-the host platform, configuration content from a central system (Paragraph [0121] Processing unit 1204, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 1200. One or more processors may be included in processing unit 1204), the configuration content comprising an update to a configuration object from among the set of configuration objects of the tenant; identifying a subset of applications of the tenant on the host platform which are mapped to the configuration object based on a configuration object mapping (Paragraph [0061] In some implementations, cloud system 450 can include repository 460, cloud manager 470, cloud manager application stack 475, and central server 480. Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the subset of applications of a user/tenant based on the configuration mapping, which is an update to the existing software). Non-limiting examples of update 490 may include bug fixes, added features to an application, added functionality to the application, modified features, modified functionality, deleted features, and/or deleted functionality. 
and 3Application No.: 16/851,639 Amendment and Response to August 19, 2021 Office Action distributing the update to the configuration object to the mapped subset of applications on the host platform  (Paragraph [0061] Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the subset of applications of a user/tenant based on the configuration mapping) Repository 460 can include one or more storage systems for storing the deployment packages of incoming applications that are being exported from local systems to cloud system 450 (i.e., distributing the update to the subset of applications on the host platform). For example, a deployment package may be serialized version of an application that is exportable across systems. Cloud manager 470 can be one or more applications, systems or engines that are configured to manage one or more aspects of cloud manager application stack 475). 
Krishnappa et al fails to explicitly teach, storing configuration objects of a tenant for a set of application hosted by a host platform …
BUSJAEGER; Benjamin (US 20180210712 A1) teaches, storing configuration objects of a tenant for a set of application hosted by a host platform …(Paragraph [0096] Application platform 918 includes an application setup mechanism 1038 that supports application developers' creation and management of applications, which may be saved as metadata into tenant data storage 922 by save routines 1036 for execution by 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al by providing storing configuration objects of a tenant for a set of application hosted by a host platform … as taught by BUSJAEGER et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by doing it is beneficial to develop techniques to make the development process more efficient as taught by BUSJAEGER et al (Paragraph [0004]). 

Regarding dependent claim 11, Krishnappa et al and BUSJAEGER et al teach, the method of claim 9. 
Krishnappa et al further teaches, wherein the configuration content of the configuration object comprises a delta of configuration content with respect to previously stored configuration content of the configuration object (Paragraph 

Regarding dependent claim 13, Krishnappa et al and BUSJAEGER et al teach, the method of claim 9. 
Krishnappa et al further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform (Paragraph [0064], [0065] the metadata of a file reference object may include an internal version identifier of the file reference object (i.e., the configuration object mapping is stored on a local database). The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object. If a new version of the file reference object is created (e.g., if the file reference object is modified or updated), then the new version of the file reference object may be associated with a new internal version number).
BUSJAEGER et al also further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform (Paragraph [0055] Initially, an entire version of the source code and a corresponding version of the binary code may be stored in the local repository 295. This may be based on the developer, for example, downloading the source code and binary 

Regarding dependent claim 14, Krishnappa et al and BUSJAEGER et al teach, the method of claim 9.
Krishnappa et al further teaches, further comprising extracting an identifier of the configuration bject from the application and storing the extracted identifier of the configuration object in a file, in response to the application being deployed on the host platform  (Paragraph [0067] FIG. 5 is a block diagram illustrating a process flow for automatically updating a multi-tier application stack. Periodically updates to a multi-tier application stack can be stored in central server 480. Application environment 530 can include a repository 460 that is configured to retrieve and store the updates (e.g., update 490) from central server 480 (i.e., extracting the configuration object from the application and storing in a file). Also see Paragraph [0008] for clarity, a file reference object may have an identifier that is stored in a metadata table for future reference and extraction. As another example, a binary change to a code, file, or script (e.g., a change in a java file, such as a Java Archive (JAR) file) can be added to the metadata of the code, file, or script as a file reference object (i.e., extracting the configuration object from the application and storing in a file in response to the application being deployed)).
further comprising extracting an identifier of the configuration bject from the application and storing the extracted identifier of the configuration object in a file, in response to the application being deployed on the host platform  (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding dependent claim 15, Krishnappa et al and BUSJAEGER et al teach, the method of claim 14. 
BUSJAEGER et al further teaches, further comprising transmitting the file including the identifier of the configuration object of the application to the central system (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding independent claim 17, Krishnappa; Nagendra (US 20190087176 A1) teaches, a non-transitory computer-readable medium comprising instructions which when executed by a processor (Paragraph [0028] These software modules or instructions may be executed by processing unit 1204) cause a computer to perform a method comprising: …and a configuration object mapping which identifies which applications from the set are associated with each configuration object from among the configuration objects (Paragraph [0064] It will also be appreciated that cloud system 450 may be implemented as a metadata-driven architecture. a software component included in the source code underlying an application may be referred to as a file reference object. Each file reference object may be associated with metadata that is stored in a metadata table. For instance, the metadata of a file reference object may include an internal version identifier of the file reference object. The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object (i.e., storing a configuration object mapping for each application));
receiving, via a-the host platform, configuration content from a central system Paragraph [0121] Processing unit 1204, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 1200. One or more processors may be included in processing unit 1204), the configuration content comprising an update to a configuration object from among the set of configuration objects of the tenant; identifying a subset of applications of the tenant on the host platform which are mapped to the configuration object based on a configuration object mapping (Paragraph [0061] In some implementations, cloud system 450 can include repository 460, cloud manager 470, cloud manager application stack 475, and central server 480. Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the subset of applications of a user/tenant based on the configuration mapping, which is an update to the existing software). Non-limiting examples of update 490 may 
and distributing the update to the configuration bject to the mapped subset of applications on the host platform (Paragraph [0061] Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the subset of applications of a user/tenant based on the configuration mapping) Repository 460 can include one or more storage systems for storing the deployment packages of incoming applications that are being exported from local systems to cloud system 450 (i.e., distributing the update to the subset of applications on the host platform). For example, a deployment package may be serialized version of an application that is exportable across systems. Cloud manager 470 can be one or more applications, systems or engines that are configured to manage one or more aspects of cloud manager application stack 475). 
Krishnappa et al fails to explicitly teach, storing configuration objects of a tenant for a set of application hosted by a host platform …
BUSJAEGER; Benjamin (US 20180210712 A1) teaches, storing configuration objects of a tenant for a set of application hosted by a host platform …(Paragraph [0096] Application platform 918 includes an application setup mechanism 1038 that 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al by providing comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …, as taught by BUSJAEGER et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by doing it is beneficial to develop techniques to make the development process more efficient as taught by BUSJAEGER et al (Paragraph [0004]). 

Regarding dependent claim 19, Krishnappa et al and BUSJAEGER et al teach, the non-transitory computer-readable medium of claim 17. 
wherein the configuration content of the object comprises a delta of configuration content with respect to previously stored configuration content of the object (Paragraph [0071] Application environment 530 can be configured to compare current instance 500 with new instance 510 to identify whether there is any delta 520 (e.g., differences) between the current instance 500 and the new instance 510…. For instance, application environment 530 can compare the metadata of current instance 500 with the metadata of new instance 510 to determine that delta 520 between these two instances is bug number 6).

7. 	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnappa; Nagendra (US 20190087176 A1) in view of BUSJAEGER; Benjamin (US 20180210712 A1) and in further view of Craig; Robert M (US 6598037 B1).

Regarding dependent claim 2, Krishnappa et al and BUSJAEGER et al teach, the computing system of claim 1. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the application.
Craig; Robert M (US 6598037 B1) teaches, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data (Col 3 Lines 21-30 (2) An , and a table format, for use with a function performed by the application (Col 10 Lines 1-5 (36)  a table of configuration information accessible by the caller and presented by the data table object 400 wherein the data level table 414 preferably has a general row and column table format. The information may be stored in a marshaled format or may be stored in an unmarshaled format).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the application, as taught by Craig et al (Paragraph (2), (36)).
  One of the ordinary skill in the art would have been motivated to make this modification, the data table interface is substantially separate from the program code related to the catalog schema to thus enable the creation and addition of new data table objects to a catalog system without recompiling the entire catalog management system program code, as taught by Craig et al (Abstract). 

Regarding dependent claim 10, Krishnappa et al and BUSJAEGER et al teach, the method of claim 9. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the application.  
Craig; Robert M (US 6598037 B1) teaches, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data (Col 3 Lines 21-30 (2) An embodiment of the present invention includes a data table object for accessing configuration data (i.e., configuration object comprises one or more table objects)  located in a predetermined "datastore." In the preferred embodiment, data table implementations are employed in a catalog environment which controls and manages the interaction between application programs requesting configuration information and services (i.e., one or more services requesting configuration information), i.e., callers. Moreover, the preferred catalog environment or schema exploits an attribute-based programming model to provide particular services to callers), and a table format, for use with a function performed by the application (Col 10 Lines 1-5 (36)  a table of configuration information accessible by the caller and presented by the data table object 400 wherein the data level table 414 preferably has a general row and column table format. The information may be stored in a marshaled format or may be stored in an unmarshaled format).

  One of the ordinary skill in the art would have been motivated to make this modification, the data table interface is substantially separate from the program code related to the catalog schema to thus enable the creation and addition of new data table objects to a catalog system without recompiling the entire catalog management system program code, as taught by Craig et al (Abstract).

Regarding dependent claim 18, Krishnappa et al and BUSJAEGER et al teach, the non-transitory computer-readable medium of claim 17. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the application.  
Craig; Robert M (US 6598037 B1) teaches, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data (Col 3 Lines 21-30 (2) An embodiment of the present invention includes a data table object for accessing configuration data (i.e., configuration object comprises one or more table objects)  located , and a table format, for use with a function performed by the application (Col 10 Lines 1-5 (36)  a table of configuration information accessible by the caller and presented by the data table object 400 wherein the data level table 414 preferably has a general row and column table format. The information may be stored in a marshaled format or may be stored in an unmarshaled format).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the application, as taught by Craig et al (Paragraph (2), (36)).
  One of the ordinary skill in the art would have been motivated to make this modification, the data table interface is substantially separate from the program code related to the catalog schema to thus enable the creation and addition of new data table objects to a catalog system without recompiling the entire catalog management system program code, as taught by Craig et al (Abstract).

s 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnappa; Nagendra (US 20190087176 A1) in view of BUSJAEGER; Benjamin (US 20180210712 A1) and in further view of Garaga; Rayudu Pulla (S 20210089357 A1).

Regarding dependent claim 4, Krishnappa et al and BUSJAEGER et al teach, the computing system of claim 1. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the processor is configured to identify a first configuration object that is mapped to a first application on the host2Application No.: 16/851,639Amendment and Response to August 19, 2021 Office Action platform and identify a second configuration object that is mapped to a second application on the host platform, and distribute the first and second configuration objects to the first and second applications, respectively.
Garaga; Rayudu Pulla (S 20210089357 A1) teaches, wherein the processor is configured to identify a first configuration object that is mapped to a first application on the host platform and identifying a second configuration object that is mapped to a second application on the host platform, and distribute the first and second configuration objects to the first and second applications, respectively (Paragraph [0035] Thus, requests from client applications 120 associated with a particular tenant may be directed to the interface 112 of the corresponding content server 150 associated with that tenant. Here, again, requests from client application 120a associated with Tenant 1 may be directed to interface 112a of content server 150a while requests from client application 120b associated with Tenant b may be directed to interface 112b 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing the common data that may include an object table that represent object types, objects, a mapping between object types and tenants, a mapping between objects and the associated tenant and a mapping between the object and the location of the content represented by that object. Each tenant partition may be used to store data specific to that particular tenant, including the content associated with that tenant and stored or accessed by that tenant's users, as taught by Garaga et al (Paragraph [0010].
  One of the ordinary skill in the art would have been motivated to make this modification, a single instance of a content sever can simultaneously handle requests from different client applications associated with different tenants. This ability optimizes the use of memory (e.g., RAM) being used for handling multiple tenants. Moreover, common data such as object type caches may be maintained in a global session that can be utilized or accessed in the servicing of requests for all tenants. In this manner, the memory footprint of the content server may be further reduced, as taught by Garaga et al (Paragraphs [0014]- [0016]).

Regarding dependent claim 12, Krishnappa et al and BUSJAEGER et al teach, the method of claim 9. 
wherein the identifying comprises identifying a first configuration object that is mapped to a first application on the host platform and identifying a second configuration object that is mapped to a second application on the host platform, and distributing the first and second configuration objects to the first and second applications, respectively.  
Garaga; Rayudu Pulla (S 20210089357 A1) teaches, wherein the identifying comprises identifying a first configuration object that is mapped to a first application on the host platform and identifying a second configuration object that is mapped to a second application on the host platform, and distributing the first and second configuration objects to the first and second applications, respectively (Paragraph [0035] Thus, requests from client applications 120 associated with a particular tenant may be directed to the interface 112 of the corresponding content server 150 associated with that tenant. Here, again, requests from client application 120a associated with Tenant 1 may be directed to interface 112a of content server 150a while requests from client application 120b associated with Tenant b may be directed to interface 112b of content server 150b (i.e., identifying and distributing the configuration objects to respective applications on the host platform).                  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing the common data that may include an object table that represent object types, objects, a mapping between object types and tenants, a mapping between objects and the associated tenant and a mapping between 
  One of the ordinary skill in the art would have been motivated to make this modification, a single instance of a content sever can simultaneously handle requests from different client applications associated with different tenants. This ability optimizes the use of memory (e.g., RAM) being used for handling multiple tenants. Moreover, common data such as object type caches may be maintained in a global session that can be utilized or accessed in the servicing of requests for all tenants. In this manner, the memory footprint of the content server may be further reduced, as taught by Garaga et al (Paragraphs [0014]- [0016]).

Regarding dependent claim 20, Krishnappa et al and BUSJAEGER et al teach, the non-transitory computer-readable medium of claim 17. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the identifying comprises identifying a first configuration object that is mapped to a first application 5Application No.: 16/851,639 Amendment and Response to August 19, 2021 Office Action on the host platform and identifying a second configuration object that is mapped to a second application on the host platform, and distributing the first and second configuration objects to the first and second applications, respectively.
Garaga; Rayudu Pulla (S 20210089357 A1) teaches, wherein the identifying comprises identifying a first configuration object that is mapped to a first application 5Application No.: 16/851,639 Amendment and Response to August 19, 2021 Office Action on the host platform and identifying a second configuration object that is mapped to a second application on the host platform, and distributing the first and second configuration objects to the first and second applications, respectively (Paragraph [0035] Thus, requests from client applications 120 associated with a particular tenant may be directed to the interface 112 of the corresponding content server 150 associated with that tenant. Here, again, requests from client application 120a associated with Tenant 1 may be directed to interface 112a of content server 150a while requests from client application 120b associated with Tenant b may be directed to interface 112b of content server 150b (i.e., identifying and distributing the configuration objects to respective applications on the host platform).                  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing the common data that may include an object table that represent object types, objects, a mapping between object types and tenants, a mapping between objects and the associated tenant and a mapping between the object and the location of the content represented by that object. Each tenant partition may be used to store data specific to that particular tenant, including the content associated with that tenant and stored or accessed by that tenant's users, as taught by Garaga et al (Paragraph [0010].
  One of the ordinary skill in the art would have been motivated to make this modification, a single instance of a content sever can simultaneously handle requests from different client applications associated with different tenants. This ability optimizes the use of memory (e.g., RAM) being used for handling multiple tenants. Moreover, .

9. 	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnappa; Nagendra (US 20190087176 A1) in view of BUSJAEGER; Benjamin (US 20180210712 A1) and in further view of Abrams; Howard A (US 20180088926 A1).

Regarding dependent claim 8, Krishnappa et al and BUSJAEGER et al teach,  the computing system of claim 1. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the processor is further configured to individually distribute the update to the configuration object to each of a plurality of microservices that make up the application.
Abrams; Howard A (US 20180088926 A1) teaches, wherein the processor is further configured to individually distribute the update to the configuration object to each of a plurality of microservices that make up the application (Paragraph [0071] the independent, distributed nature of microservice-based applications also enables them to be independently deployed and independently updated (i.e., plurality of microservices are distributed and updated independently).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of individually distribute the update to the configuration object to each of a plurality of microservices that make up the application, as taught by Abrams et al (Paragraph [0071]).
  One of the ordinary skill in the art would have been motivated to make this modification,  A microservices architecture may allow each underlying microservice 115 of an application 110 to be independently developed, deployed, updated, and scaled, resulting in numerous efficiencies in the software development process as taught by Abrams et al (Paragraph [0025]).

Regarding dependent claim 16, Krishnappa et al and BUSJAEGER et al teach, the method of claim 9. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the distributing further comprises individually distributing the update to the configuration object to a plurality of microservices that make up the application.  
Abrams; Howard A (US 20180088926 A1) teaches, wherein the distributing further comprises individually distributing the update to the configuration object to a plurality of microservices that make up the application (Paragraph [0071] the independent, distributed nature of microservice-based applications also enables them to be independently deployed and independently updated (i.e., plurality of microservices are distributed and updated independently).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of individually distribute the update to the configuration object to each of a plurality of microservices that make up the application, as taught by Abrams et al (Paragraph [0071]).
  One of the ordinary skill in the art would have been motivated to make this modification,  A microservices architecture may allow each underlying microservice 115 of an application 110 to be independently developed, deployed, updated, and scaled, resulting in numerous efficiencies in the software development process as taught by Abrams et al (Paragraph [0025]).

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164